18-3388
     Hadj Djelloul v. Garland
                                                                                   BIA
                                                                           A076 101 378

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            SUSAN L. CARNEY,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   MEHDI HADJ DJELLOUL,
15            Petitioner,
16
17                      v.                                       18-3388
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                       Alexis Ann Dutt, Esq., Karam Law,
25                                         Bloomington, MN.
26
27   FOR RESPONDENT:                       Jessica E. Burns, Senior
28                                         Litigation Counsel; Claire L.
29                                         Workman, Senior Litigation
     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted as Respondent.
 1                                  Counsel, Office of Immigration
 2                                  Litigation, United States
 3                                  Department of Justice, Washington,
 4                                  DC.
 5
 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Mehdi Hadj Djelloul, a native and citizen of

11   Algeria, seeks review of an October 11, 2018 decision of the

12   BIA, denying his third motion to reopen.          In re Mehdi Hadj

13   Djelloul, No. A076 101 378 (B.I.A. Oct. 11, 2018).        We assume

14   the   parties’   familiarity    with   the   underlying   facts   and

15   procedural history.

16         We review constitutional claims and questions of law de

17   novo.   See Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).

18   We review Hadj Djelloul’s motions to reopen for abuse of

19   discretion, and we review the BIA and IJ’s country condition

20   findings under the substantial evidence standard.          See Jian

21   Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

22   In his motion to reopen, Hadj Djelloul asserted that he

23   converted to Catholicism in the United States and feared

24   persecution in Algeria on account of his religion.

                                       2
 1          It is undisputed that, absent an applicable exception,

 2   Hadj Djelloul’s 2018 motion to reopen was untimely and number-

 3   barred because it was his third motion to reopen and was filed

 4   more than 15 years after his removal order became final in

 5   2002.         See   8 U.S.C.   § 1229a(c)(7)(A),    (C)(i);   8 C.F.R.

 6   § 1003.2(c)(2).       An exception to the statutory and regulatory

 7   time    and    number   limitations     is   available,   however,   if

 8   reopening is sought to apply for asylum and the motion “is

 9   based on [evidence of] changed country conditions arising in

10   the country of nationality or the country to which removal

11   has been ordered, if such evidence is material and was not

12   available and would not have been discovered or presented at

13   the previous proceeding.”           8 U.S.C. § 1229a(c)(7)(C)(ii);

14   8 C.F.R. § 1003.2(c)(3).        The BIA did not err in finding that

15   Hadj Djelloul failed to provide evidence of such changed

16   country conditions.

17          As an initial matter, we reject Hadj Djelloul’s arguments

18   that the BIA violated the Constitution and misinterpreted the

19   law in concluding that his changed personal circumstances in

20   the United States, namely, his religious conversion, did not

21   satisfy the changed country conditions exception to the time

22   and number limits for motions to reopen.           See Li Yong Zheng
                                         3
 1   v. U.S. Dep’t of Justice, 416 F.3d 129, 130–31 (2d Cir. 2005);

 2   Yuen Jin v. Mukasey, 538 F.3d 143, 157 (2d Cir. 2008) (“[A]n

 3   alien who has already filed one asylum application, been

 4   adjudicated   removable   and   ordered   deported,   and   who   has

 5   nevertheless remained in the country illegally for several

 6   years, does not have a liberty or property interest in a

 7   discretionary grant of asylum.”); id. at 158 (“Aliens who

 8   disregard a final removal order and remain in the country

 9   illegally are not similarly situated to aliens who have

10   complied with a final order but subsequently reenter the

11   United States and try to seek relief.”).

12       We also reject Hadj Djelloul’s religious freedom claim.

13   First, it bears noting that his motion to reopen is subject

14   to the changed country conditions exception because of his

15   failure to comply with his removal order – not because of his

16   religion.     Further, he did not show that his religious

17   practice has been or will be restricted by the disallowance

18   of his changed country conditions argument.       See Burwell v.

19   Hobby Lobby Stores, Inc., 573 U.S. 682, 694–95 (2014); Navajo

20   Nation v. U.S. Forest Serv., 535 F.3d 1058, 1069–70 (9th Cir.

21   2008) (“Under [the Religious Freedom Restoration Act], a

22   ‘substantial burden’ is imposed only when individuals are
                                      4
 1   forced    to    choose   between       following    the    tenets        of   their

 2   religion and receiving a governmental benefit . . . or coerced

 3   to act contrary to their religious beliefs by the threat of

 4   civil or criminal sanctions . . . .” (internal citations

 5   omitted)).

 6          “In determining whether evidence accompanying a motion

 7   to     reopen    demonstrates      a     material       change      in    country

 8   conditions that would justify reopening, [the BIA] compare[s]

 9   the evidence of country conditions submitted with the motion

10   to those that existed at the time of the merits hearing

11   below.”    In re S-Y-G, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

12   As the BIA found, Hadj Djelloul did not establish worsened

13   conditions for Catholics in Algeria since the time of his

14   2000    hearing.     Accordingly,           the   BIA   did   not    abuse      its

15   discretion in denying his motion to reopen as untimely and

16   number-barred.      See 8 U.S.C. § 1229a(c)(7)(A), (C).

17          For the foregoing reasons, the petition for review is

18   DENIED.    All pending motions and applications are DENIED and

19   stays VACATED.

20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe,
22                               Clerk of Court


                                             5